Citation Nr: 1141036	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


INTRODUCTION

The Veteran had active duty from October 1968 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board in December 2010.  There has been substantial compliance with the directives set forth in the Board's remand. 

The Board's December 2010 decision granted service connection for tinnitus, and that issue is no longer in appellate status.  At the time of the December 2010 decision/remand, the hearing loss issue involved both ears.  By rating decision in May 2011, the RO granted service connection for left ear hearing loss; that issue is no longer in appellate status.  The remaining issue is whether service connection for right ear hearing loss is warranted.  


FINDING OF FACT

The positive evidence is in a state of equipoise with the negative evidence on the question of whether right ear hearing loss is related to the Veteran's service. 


CONCLUSION OF LAW

Right ear hearing loss disability was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board first notes that audiological examination in December 2010 showed a auditory threshold of 40 decibels at the 4000 Hertz level in the right ear.  Current right ear hearing loss disability is therefore established as defined by 38 C.F.R. § 3.385.  The Board next notes that the Veteran's noise exposure during service has been conceded as evidenced by the Board's grant of service connection for tinnitus in December 2010.  The Board next observes that the RO has already granted service connection for left ear hearing loss on the basis of noise exposure during service. 

Right ear hearing loss was not shown during service.  However, the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In view of the above, the Board looks to whether there is a medically sound basis to relate the right ear hearing loss to acoustic trauma during service.  The RO appears to have denied the claim in large part on the lack of evidence of right ear hearing loss for many years after service, and the Board also notes that fact.  

Audiological examination in November 2007 resulted in an opinion that it was it was less likely than not that the Veteran's hearing loss was related to service.  

The Board's prior remand directed another examination with appropriate opinions in an attempt to obtain medical guidance which would allow the Board to make an informed decision.  Such an examination was conducted in December 2010, and the opinion led to the RO's determination that service connection for left ear hearing loss was warranted.  The RO then sought clarification regarding the right ear.  In an August 2011 addendum to the December 2010 opinion, the examiner noted that the Veteran was a combat veteran.  The examiner then commented that it was "assumed that his asymmetrical BILATERAL sensorineural hearing loss is noise-induced and, at least in part, is due to military service."  The examiner went on to comment that the fact that the Veteran was a right-handed shooter would have resulted in greater hearing loss in the left ear, as is the case with the Veteran.  

It appears that the RO has focused on the language dealing with hearing loss being greater in the left ear for a right-handed shooter.  The Board also acknowledges that the 2007 opinion was against the Veteran's claim.  However, the sentence in the August 2011 addendum to the December 2010 examination regarding bilateral hearing loss being due (at least in part) to service must be read as favorable to the Veteran.  Based on the language in the August 2011 addendum, the Board finds that the positive evidence is at least in a state of equipoise with the negative evidence on the question of whether right ear hearing loss is related to the Veteran's service.  Accordingly, service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107. 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in April 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.  It is also noted that the Veteran submitted additional evidence subsequent to the most recent supplemental statement of the case.  This evidence has not been reviewed by the RO.  However, there is no resulting prejudice to the Veteran in light of the Board's favorable determination on his appeal. 


ORDER

Entitlement to right ear hearing loss disability is warranted.  To this extent, the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


